Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a cannula assembly for an intravascular heart pump system and a corresponding method of manufacturing the cannula assembly.  The requirements of the claim include a pigtail extension on the distal end of the cannula including a first and second stiffness, where the first stiffness is such that when the cannula is inserted in the heart, the proximal section of the pigtail extension maintains its length to position the cannula within the heart. The best prior art of record, Campbell (previously cited), includes a flexible pigtail assembly intended to provide an atraumatic cannula intended to be seated in the heart (e.g., figure 34). However, Campbell is silent as to the inclusion of a first stiffness such that the first stiffness enables the proximal section of maintain its length to position the cannula within the heart. The instant specification states that such a configuration provides benefits such as controlled buckling serving as a mechanical spacer to facilitate proper positioning of the pump relative to the patient’s heart or vasculature, which is not disclosed or suggested in the prior art. Therefore, Examiner considers the independent claims, in combination with other recited elements, to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799